94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Donald Lee MILLER, Appellant.
No. 95-3891.
United States Court of Appeals, Eighth Circuit.
Submitted June 11, 1996.Filed Aug. 15, 1996.

Before BOWMAN, LAY, and LOKEN, Circuit Judges.

PER CURIAM

1
Appellant Donald Lee Miller was convicted of a marijuana trafficking offense.  Three days later, the government filed civil forfeiture complaints against real property owned by Miller, alleging that the properties in question were forfeitable as criminal proceeds derived from Miller's drug trafficking activity.  Approximately a year later, the government's motion for summary judgment in the forfeiture action was granted.  Miller's conviction and 150-month sentence having been affirmed on direct appeal,  see United States v. Miller, 995 F.2d 865 (8th Cir.), cert. denied, 510 U.S. 1018 (1993), Miller filed a 28 U.S.C. § 2255 (1994) motion, contending that he has been punished twice for the same offense, in violation of the Double Jeopardy Clause, by his criminal conviction on the marijuana charge and the civil forfeiture of his property.  The District Court rejected this contention, and Miller appeals.


2
Miller's argument is foreclosed by the decision of this Court in  United States v. Clementi, 70 F.3d 997 (8th Cir.1995) (holding that forfeiture of fruits of criminal activity is not punishment for purposes of double jeopardy analysis), and by the decision of the Supreme Court in  United States v. Ursery, 116 S.Ct. 2135, 2149 (1996) (holding that in rem civil forfeitures are neither punishment nor criminal for purposes of the Double Jeopardy Clause).  Accordingly, the judgment of the District Court is affirmed.